Citation Nr: 1212314	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.                        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted in this matter for additional development and medical inquiry.

The Veteran maintains that exposure to herbicides while serving in the Republic of Vietnam caused him to develop peripheral neuropathy.  

The record contains private medical evidence dated between 2001 and 2006, which indicates that the Veteran has been treated for peripheral neuropathy since 2001.  

The Veteran has provided several lay statements of record indicating that he was directly exposed to Agent Orange while serving near helicopters in Vietnam, and that he experienced symptoms of his peripheral neuropathy soon after leaving that country.  He has asserted that he felt a stinging sensation in the feet within six months of returning from Vietnam.    

The record indicates that the RO attempted to obtain the Veteran's service treatment records to assess his claim.  But, according to the National Personnel Records Center (NPRC) the Veteran's service treatment records are not available.  The Board notes that the RO even requested that the NPRC research service treatment records belonging to another Veteran whose name is similar to that of the Veteran addressed in this appeal.  However, these efforts proved fruitless as well.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).

Based on the background in this case, the Board finds VA compensation examination into the Veteran's claim warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any treatment records not currently included in the claims file.  As indicated, private treatment records dated between 2001 and 2006 are of record.    

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology, nature, and severity of his peripheral neuropathy.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be records in full.    

The examiner first needs to specify the type of neuropathy the Veteran has, to include whether it is acute or subacute (i.e., the type presumptively associated with exposure to herbicides like Agent Orange in Vietnam), and if so, indicate the likelihood (very likely, as likely as not, or unlikely) this acute or subacute neuropathy manifested within a year after the last date the Veteran was exposed to Agent Orange during military service. 

If the examiner instead determines the Veteran does not have acute or subacute peripheral neuropathy, then the examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) any currently diagnosed peripheral neuropathy is due to exposure to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.309. 

Any conclusion reached should be supported by a rationale. 

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record and consideration of all applicable diagnostic codes.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

